DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on January 19, 2022 in response to the previous Office Action (11/19/2021) is acknowledged and has been entered.
	Claims 1 – 3, 5 – 8, 10 – 11, 14 – 18, 22 and 24 are currently pending.
	Claims 4, 9, 12 – 13, 19 – 21 and 23 canceled.

Response to Arguments
Applicant’s arguments, see Remarks, filed January 19, 2022, with respect to amended claims have been fully considered and are persuasive.

Allowable Subject Matter
Claims 1 – 3, 5 – 8, 10 – 11, 14 – 18, 22 and 24 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 15 and 16, the closest prior art fails to disclose, suggest or teach the combination of a connector configured to connect a plurality of expansion units for expanding a function of the information processing apparatus to the information processing apparatus in series; a detector configured to detect a connection position of each of the plurality of expansion units in a connection pattern; a display configured to display a graphical user interface for performing a setting related to a function expanded by each of the plurality of expansion units; and a controller configured to control display contents of the graphical user interface to be displayed on the display based on the connection position of each of the plurality of expansion units in the connection pattern, wherein, based on the connection position of at least one of the plurality of expansion units, the controller controls a display position of a graphical user interface item corresponding to the at least one of the plurality of expansion units in the graphical user interface, wherein, in displaying a menu, the controller displays at least one of a tab, an icon, a character string, and a button as the graphical user interface item to be selected by a user to provide an instruction to display a menu item group related to one of the plurality of expansion units, wherein the controller displays a menu item group related to at least one of the plurality of expansion units also in the menu item group related to a setting of the function of the information processing apparatus, wherein, in a case where a common menu item exists between the menu item group related to at least one of the plurality of expansion units and the menu item group related to the setting of the function of the information processing apparatus, the controller displays: only a sub item related to the at least one of the plurality of expansion units out of sub items of the common menu item in a case where the common menu item is accessed from the menu item group related to the at least one of the plurality of expansion units, and all the sub items of the common menu or only a sub item related to the information processing apparatus out of the sub items of the common menu item in a case where the common menu item is accessed from the menu item group related to the setting of the function of the information processing apparatus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698